George K. Cracraft, Judge, dissenting. I am unable to concur in the opinion of the majority that Ark. Stat. Ann. §§ 81-lS50etseq. was intended to provide Workers’ Compensation insurance for municipal employees. I view it as merely intending to bring those formerly excluded employees under the protection of the Act and provide measures whereby the payment of these benefits would be assured in the event their employers failed to provide adequate private coverage. The Act places the responsibility for determining if the private insurance is adequate with the Commission and provides for funding the benefits where no commercial insurance is in force. It does not purport to create a contractual relationship between the state and employer as does private insurance. In my opinion it does no more than require the state to stand ready to provide benefits in the event the employer has no insurance or inadequate coverage. The funding of these benefits from municipal turn back funds does not diminish the contractual responsibility of a private carrier, if there be one. In the case before us the adequateness of the coverage in effect with the private carrier was not in question. Full coverage was afforded by the City of Waldo. I see nothing in the Act which requires that tax funds be utilized to discharge the contractual obligation of the carrier. I respectfully dissent.